Case 1:16-cv-00902-RGA Document 94 Filed 08/10/20 Page 1 of 14 PageID #: 969




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 STACY PLUMLEE,

                                 Plaintiff,

                            v.
                                                     Civil Action No. 16-902-RGA
 CORPORAL MARK THOMAS, et al.

                                 Defendants.


                                 MEMORANDUM OPINION



Patrick C. Gallagher, JACOBS & CRUMPLAR, P.A., Wilmington, DE, Attorney for Plaintiff.

Carla A. K. Jarosz, DEPUTY ATTORNEY GENERAL, Wilmington, DE, Attorney for
Defendants.




August 10, 2020




                                               1
Case 1:16-cv-00902-RGA Document 94 Filed 08/10/20 Page 2 of 14 PageID #: 970




/s/ Richard G. Andrews
ANDREWS, UNITED STATES DISTRICT JUDGE:

         Before me is Defendants’ Motion for Summary Judgment. (D.I. 79). I have reviewed the

parties’ briefing. (D.I. 80, 87, 89). For the following reasons, I will grant Defendants’ motion.

    I.        BACKGROUND

         Plaintiff was arrested and handcuffed on September 13, 2014, when police were called to

her home during a domestic violence incident with her then-husband. (D.I. 81, at 236, ¶ 18).1

Prior to the argument, Plaintiff had taken Ambien and Klonopin, sleep medications, and

consumed some amount of alcohol. (Id. at 71, 72; D.I. 87 at 3, 4).

         During Plaintiff’s arrest, Defendant Thomas first handcuffed Plaintiff’s left hand. (D.I. 81

at 283). Plaintiff did not resist during her arrest. (Id. at 284). Plaintiff alleges that Cpl. Thomas,

the arresting officer, injured Plaintiff’s shoulder when he bent Plaintiff’s right arm behind her

back to handcuff her. (Id. at 238, ¶ 20). In her complaint, she described that her right shoulder

popped, causing her to say, “Ouch.” (Id.). At her deposition, Plaintiff described the handcuffing

as follows:

         I remember him telling me to raise my hands a certain way and I had done all that
         and he let me put my one hand behind my back on my own. When it came to my
         right one he grabbed and assisted on his own. He grabbed it a little hard. I don’t
         know if he did it on purpose or not, I don’t know, but I know when he grabbed it
         and he pulled it there was a loud pop and I told him it hurt.

(Id. at 73). Defendant testified that he handcuffed Plaintiff in accordance with policy. (Id. at

283). Audio and video footage recorded from the back of Defendant Thomas’ police vehicle

shows Plaintiff with no obvious signs of discomfort or physical distress. (D.I. 83).



1
  Defendants’ Appendix is at D.I. 81. It is consecutively paginated. Reference to the pagination
in the Appendix is only to the number in the header. Plaintiff’s Complaint is part of the
Appendix, at 235.
                                                 2
Case 1:16-cv-00902-RGA Document 94 Filed 08/10/20 Page 3 of 14 PageID #: 971




        Plaintiff was taken to Baylor Women’s Correctional Institution (“BWCI”), where she

underwent medical intake. (D.I. 81 at 238-40, ¶¶ 25, 27-32). The Complaint states that Plaintiff

“indicated she had heard her right shoulder ‘pop’ when she was arrested,” and “further indicated

her shoulder hurt badly.” (Id. at 239, ¶ 29). There is no mention of Plaintiff’s shoulder in the

notes of her medical intake nor any of the medical records from her incarceration. (Id. at 109-

55). On the medical intake form under the question, “Upon receipt, the prisoner

reported/complained of the following injury/medical problem(s),” the response reads “will

discuss.” (Id. at 112). There are several requests from Plaintiff seeking medical attention for

constipation and anxiety. (Id. at 132-33).

        After Plaintiff was released from BWCI nine days later, she went to Milford Memorial

Hospital. (Id. at 245, ¶ 56). The Radiologist Report from that date – September 22, 2014 – found

“no evidence of an acute fracture, dislocation or focally destructive process of bone,” and no

significant radiographic or soft tissue abnormality in Plaintiff’s right shoulder in general. (Id. at

202).

        About two weeks later, Dr. Andrew Robinson treated Plaintiff. (Id. at 206). Dr. Robinson

ordered an MRI, which was performed the next day – October 9, 2014. (Id.). Dr. Robinson

concluded that Plaintiff had:

        Probable anterior right shoulder subluxation with glenoid labral tear, chondral
        surface injury to humeral head and/or inferior glenoid; secondary AC joint
        athralgia, impingement syndrome, possible calcific tendinitis.




                                                  3
Case 1:16-cv-00902-RGA Document 94 Filed 08/10/20 Page 4 of 14 PageID #: 972




(Id. at 208). In layman’s terms, this refers to a hyperflexion shoulder sprain, 2 shoulder joint tear,3

articular cartilage injury,4 and joint pain and stiffness. 5 Dr. Robinson relates the majority of

Plaintiff’s injuries to the handcuffing by Defendant Thomas. (Id.). On October 11, 2018,

Defendants’ expert, Dr. Frank B. Sarlo, examined Plaintiff and concluded that any shoulder

injury was not related to the handcuffing contact but was more likely related to the action of

Plaintiff and her former husband struggling before the police arrived. (Id. at 222-23).

       Plaintiff filed this action in Delaware Superior Court on September 12, 2016. (Id. at 235).

On October 11, 2016, Defendants State of Delaware, Department of Safety and Homeland

Security-Division of State Police (“DSP”), and Cpl. Mark Thomas removed the action to this

Court. (D.I. 1). Plaintiff asserts excessive force in violation of 42 U.S.C. § 1983 (Count I) and

battery (Count II) claims against Cpl. Thomas, as well as a respondeat superior claim against the

State and DSP for Cpl. Thomas’ actions as alleged in the battery count (Count III). The

Complaint also claimed inadequate medical care of Plaintiff’s various medical needs during her

brief detention at BWCI. (See D.I. 81 at 239-245, ¶¶ 26-56). The medical needs claims (Counts

IV and V) have been dismissed. (D.I. 23, 57). Defendants move for summary judgment on the §

1983 claim on the two bases that there is no evidence of excessive force, and, in any event, if I




2
  Henry Knipe and Ayush Goel, et al., Anterior subluxation of the cervical spine, RADIOPAEDIA
(last viewed August 6, 2020), https://radiopaedia.org/articles/anterior-subluxation-of-the-
cervical-spine?lang=us.
3
  Shoulder Joint Tear (Glenoid Labrum Tear), ORTHOINFO (last viewed August 6, 2020),
https://www.ucsfhealth.org/conditions/glenoid-labrum-tear.
4
  Chondral Defects, THE STEADMAN CLINIC (last viewed August 6, 2020),
https://www.thesteadmanclinic.com/patient-education/knee/chondral-
defects#:~:text=An%20articular%20cartilage%20injury%2C%20or,as%20the%20anterior%20cr
uciate%20ligament.
5
  Athralgia, JOHNS HOPKINS MEDICINE (last viewed August 6, 2020),
https://www.hopkinsmedicine.org/health/conditions-and-diseases/arthralgia.
                                                4
Case 1:16-cv-00902-RGA Document 94 Filed 08/10/20 Page 5 of 14 PageID #: 973




were to conclude there was, Defendant is entitled to qualified immunity. Defendants also argue

that the Court should decline to exercise supplemental jurisdiction over Plaintiff’s state law

battery claim (Count II) or grant summary judgment on the battery claim if the Court decides to

address it. (D.I. 80 at 13).

    II.      LEGAL STANDARD

          Summary judgment is only appropriate when the moving party demonstrates that there

exists “no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A fact in dispute is material when it “might affect the

outcome of the suit under the governing law” and is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). “In considering a motion for summary judgment, a district

court may not make credibility determinations or engage in any weighing of the evidence;

instead, the nonmoving party’s evidence ‘is to be believed and all justifiable inferences are to

be drawn in his favor.’” Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004)

(quoting Anderson, 477 U.S. at 255). A court’s role in deciding a motion for summary

judgment is not to evaluate the evidence and decide the truth of the matter but rather “to

determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249.

          A party moving for summary judgment has the initial burden of showing the basis for

its motion and must demonstrate that there is an absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The burden then shifts to the nonmoving

party to show that there is a “genuine issue for trial.” Id. at 324. To withstand a properly

supported motion for summary judgment, the nonmoving party must identify specific facts and

affirmative evidence that contradict the moving party. Anderson, 477 U.S. at 250.

                                                 5
Case 1:16-cv-00902-RGA Document 94 Filed 08/10/20 Page 6 of 14 PageID #: 974




          There is “no genuine issue as to any material fact” if a party “fails to make a showing

sufficient to establish the existence of an element essential to that party’s case.” Celotex Corp.,

477 U.S. at 322. “If reasonable minds could differ as to the import of the evidence,” however,

summary judgment is not appropriate. See Anderson, 477 U.S. at 250-51.

   III.      DISCUSSION

             A. Excessive Force (Count I)

          A cause of action exists under § 1983 when a law enforcement officer uses force “so

excessive” that it violates the Fourth and Fourteenth Amendments to the United States

Constitution. See Brown v. Borough of Chambersburg, 903 F.2d 274, 277 (3d Cir. 1990). To

maintain an excessive force claim, “a plaintiff must show that a seizure occurred and that it was

unreasonable.” Estate of Smith v. Marasco, 318 F.3d 497, 515 (3d Cir. 2003) (internal quotation

marks omitted). Here, there is no dispute that Plaintiff’s detention and arrest constitute a seizure,

so I consider only whether the force Defendant used was unreasonable.

          Plaintiff alleges that Defendant Thomas used excessive force during her arrest, in

violation of her Fourth Amendment Rights. (D.I. 81 at 247, ¶¶ 60-63; D.I. 87 at 9). Claims that

law enforcement officers have used excessive force are analyzed under the reasonableness

standard of the Fourth Amendment. Graham v. Connor, 490 U.S. 386, 388 (1989). In deciding

whether challenged conduct constitutes excessive force, a court must determine the objective

reasonableness of the challenged conduct in light of the totality of the circumstances. Couden v.

Duffy, 446 F.3d 483, 496-97 (3d Cir. 2006). Police officers are permitted to use a reasonable

amount of force to effect an arrest; the degree of force is dictated by the facts and circumstances

of each particular case. Graham, 490 U.S. at 396. The Supreme Court has cautioned, “The

calculus of reasonableness must embody allowance for the fact that police officers are often
                                                  6
Case 1:16-cv-00902-RGA Document 94 Filed 08/10/20 Page 7 of 14 PageID #: 975




forced to make split-second judgments—in circumstances that are tense, uncertain, and rapidly

evolving—about the amount of force that is necessary in a particular situation.” Id. at 396-97.

The reasonableness of force used “must be judged from the perspective of a reasonable officer

on the scene, rather than with the 20/20 vision of hindsight.” Id. at 396.

       The question to be answered is thus “whether the officers’ actions [we]re ‘objectively

reasonable’ in light of the specific facts and circumstances confronting them, without regard to

their underlying intent or motivation.” Id. at 397. “An officer’s evil intentions will not make a

Fourth Amendment violation out of an objectively reasonable use of force; nor will an officer’s

good intentions make an objectively unreasonable use of force constitutional.” Id.

       Plaintiff claims that Defendant Thomas “yanked” Plaintiff’s arm and applied handcuffs

too tightly, both of which violated Plaintiff’s rights under the Fourth Amendment. (D.I. 81 at

247, ¶¶ 60-63; D.I. 87 at 10). Defendant Thomas argues that his conduct was objectively

reasonable as a matter of law, considering the totality of the circumstances. (D.I. 80 at 8).

       In Kopec v. Tate, the Third Circuit reversed the grant of summary judgment by the

district court, but cautioned that its “opinion should not be overread as we do not intend to open

the floodgates to a torrent of handcuff claims.” 361 F.3d 772, 777 (3d Cir. 2004). The plaintiff in

Kopec contended that he was in extreme pain, which would have been obvious to the arresting

officer. Id. In addition to repeated complaints about the pain, the plaintiff allegedly fell to the

ground and “began to faint.” Id. Furthermore, the plaintiff alleged permanent nerve damage in

one wrist, for which a surgeon treated him for over one year. Id. at 774.

       In Weiner v. Frost, cited by Plaintiff, the defendant officer “yank[ed]” the plaintiff out of

a police vehicle, injuring the plaintiff’s shoulder. 2008 WL 11512016, at *1 (E.D. Pa. Dec. 10,

2008). The defendant officer tightened the handcuffs to the point that the plaintiff’s hands went

                                                   7
Case 1:16-cv-00902-RGA Document 94 Filed 08/10/20 Page 8 of 14 PageID #: 976




numb and refused to loosen the cuffs when the plaintiff so requested. Id. The court in Weiner

denied the officer’s motion for summary judgment because the facts established a factual dispute

about reasonableness, and, in addition, qualified immunity was not appropriate because the same

disputed facts “may establish that [d]efendant violated a constitutional right and that right was

clearly established.” Id.

       In the fifteen minutes of recorded audio and video of Plaintiff in the back of the police

vehicle after her arrest, Plaintiff tells Defendant Thomas that she was going to sue him, asks why

Defendant left her kids with her husband, asks how she might obtain her medication, and asks

why the police officers believed her husband over her. (D.I. 81 at 1:00-10, 1:39-44; 2:03-06,

2:15-28). After about forty seconds of silence, Plaintiff asks whether she will have to wear the

handcuffs at the police station or will they be taken off. (Id. at 3:09-20). She then explains that

the handcuffs are too tight. (Id. at 3:30-40). After approximately six minutes, Plaintiff tries to

find out where she is being transported. (Id. at 9:40-58). Plaintiff does not speak for the

remainder of the recording. (See id. 9:58-15:32).

       Unlike Kopec, where the plaintiff fell to the ground and fainted with pain, any other

visible indicators of Plaintiff’s pain were absent. See Kopec, 361 F.3d at 777. And while Plaintiff

complained of the handcuffs being too tight, there is no evidence that the tightness was a

particular problem, let alone that they were so tight that her hands went numb. See Weiner, 2008

WL 11512016, at *1. During that ride, Plaintiff exhibited no other obvious signs of discomfort or

physical distress. See D.I. 83; see also Gilles v. Davis, 427 F.3d 197, 208 (3d Cir. 2005) (court

noted that there were no visible indicators of pain for the plaintiff; videotape of the plaintiff did

not show any expressions of signs of discomfort). Nor did Plaintiff seek or receive medical



                                                  8
Case 1:16-cv-00902-RGA Document 94 Filed 08/10/20 Page 9 of 14 PageID #: 977




treatment in connection with the tightness of the handcuffs after the fact. See Gilles, 427 F.3d at

208.

        Courts sometimes deny summary judgment where the facts show, among other things,

that a cooperative suspect informs the arresting officer of a pre-existing medical condition that is

not otherwise obvious. See Walton v. City of Southfield, 995 F.2d 1331, 1341-42 (6th Cir. 1993)

(affirming the denial of summary judgment where there were genuine issues of material fact

about whether a plaintiff asked not to be handcuffed behind her back because of a shoulder

injury). Summary judgment may also be inappropriate where an arresting officer has grabbed the

wrist of an arm that is in a sling. See Guite v. Wright, 147 F.3d 747, 750 (8th Cir. 1998).

        Here, the evidence does not show a disregard for preexisting injuries, complaints, or

requests for medical treatment. Plaintiff said “ouch” (or something similar) when Defendant

Thomas placed Plaintiff’s right arm behind her back. (D.I. 81 at 238, ¶ 20). The evidence shows

that Plaintiff had consumed alcohol, along with sleep medications Ambien and Klonopin, before

the incident leading to her arrest. (Id. at 71-72; D.I. 87 at 3, 4). It would not be surprising if the

alcohol and drugs had made Plaintiff slow to respond to Defendant’s commands, but Plaintiff

was cooperative; as Defendant Thomas acknowledged, she was “not calm but cooperative.”

(D.I. 81 at 280). In any event, Plaintiff stated that Defendant grabbed her right arm “a little

hard.” (Id. at 73). Police officers are permitted to use a reasonable amount of force to effect an

arrest. See Graham, 490 U.S. at 396. Defendant Thomas argues that he followed standard police

handcuffing policy and there is no dispute about that. (D.I. 80 at 10). Defendant’s actions do not

resemble the type of unreasonable, excessive force that has been found to violate a person’s

rights under the Fourth Amendment. Considering the totality of the circumstances, Defendant

Thomas’ conduct was objectively reasonable.

                                                   9
Case 1:16-cv-00902-RGA Document 94 Filed 08/10/20 Page 10 of 14 PageID #: 978




       Dr. Robinson determined that most of Plaintiff’s right shoulder injuries, including the

hyperflexion sprain and shoulder joint tear, “appear[ed] to be a direct causal result” of her arrest.

(D.I. 81 at 208). Dr. Sarlo opined that her injuries were the result of a prior incident. (Id. at 222-

23). Of course, at this stage of the proceedings, I assume the correctness of Dr. Robinson’s

analysis. But the focus of the inquiry at step one is not on what injuries may have resulted from

an officer’s use of force, but rather on whether the actions of the officer were objectively

reasonable, based on the circumstances. See Graham, 490 U.S. at 397. Plaintiff contends that she

“indicated” to the nurse conducting medical intake at BWCI that her shoulder hurt. (D.I. 81 at

239, ¶ 29). Plaintiff’s medical records, however, contain no such indication. (Id. at 109-55).

       While an assessment of Plaintiff’s injuries might be useful in understanding how much

force was applied and in what manner, the reasonableness of force used “must be judged from

the perspective of a reasonable officer on the scene, rather than with the 20/20 vision of

hindsight.” Graham, 490 U.S. at 396; see also Rodriguez v. Farrell, 280 F.3d 1341, 1351 (11th

Cir. 2002) (police officer’s action of grabbing suspect’s arm and twisting it during handcuffing

was not excessive force, even if suspect later suffered a shoulder injury from preexisting injury;

no evidence that police knew that a common handcuffing technique would cause injury to

suspect). A genuine dispute for trial exists only where the evidence is such that a reasonable jury

could return a verdict for the nonmoving party. See Anderson, 477 U.S. at 248, 252 (requiring

more than the “mere existence of a scintilla of evidence”). The non-moving party must “do more

than simply show that there is some metaphysical doubt as to the material facts.” Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Here, Plaintiff has not

presented “sufficient evidence for a jury to return a verdict in [her] favor.” See Boyle v. Cty. of



                                                  10
Case 1:16-cv-00902-RGA Document 94 Filed 08/10/20 Page 11 of 14 PageID #: 979




Allegheny PA, 139 F.3d 386, 393 (3d Cir. 1998). “If the evidence is merely colorable or not

significantly probative, summary judgment should be granted.” Id.

       I find that a reasonable jury could not find that the force utilized by Defendant Thomas in

arresting Plaintiff was unreasonable. Therefore, summary judgment on the excessive force claim

is warranted.

           B. Qualified Immunity

       “To resolve a claim of qualified immunity, [we] engage in a two-pronged inquiry: (1)

whether the plaintiff sufficiently alleged the violation of a constitutional right, and (2) whether

the right was clearly established at the time of the official’s conduct.” L.R. v. Sch. Dist. Of Phila.,

836 F.3d 235, 241 (3d Cir. 2016) (internal quotation marks omitted). We perform this inquiry “in

the order we deem most appropriate for the particular case before us.” Santini v. Fuentes, 795

F.3d 410, 418 (3d Cir. 2015) (citing Pearson v. Callahan, 555 U.S. 223, 236 (2009)).

       The doctrine of qualified immunity shields officials from civil liability “insofar as their

conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). A

clearly established right must be so clear that every “reasonable official would [have understood]

that what he is doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987). We

do not charge officials with such an understanding unless existing precedent has “placed the

statutory or constitutional question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741

(2011). And we examine an official’s “particular conduct,” id. at 742, in “the specific context of

the case.” Saucier v. Katz, 533 U.S. 194, 201 (2001). In short, qualified immunity protects “all

but the plainly incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S.

335, 341 (1986). After a defendant properly raises qualified immunity in his or her defense at the

                                                  11
Case 1:16-cv-00902-RGA Document 94 Filed 08/10/20 Page 12 of 14 PageID #: 980




summary judgment stage, the burden is on the plaintiff to produce evidence sufficient to create a

genuine issue of material fact as to whether the defendant engaged in conduct alleged to have

violated a clearly established right. Brown v. Grabowski, 922 F.2d 1097, 111 (3d Cir. 1990).

        The Third Circuit has recognized 6 as “crucial” to the qualified immunity analysis a

“careful examination of the record . . . to establish . . . a detailed factual description of the actions

of each individual defendant (viewed in a light most favorable to the plaintiff).” Grant v. City of

Pittsburgh, 98 F.3d 116 (3d Cir. 1996). The district court is also required “to specify those

material facts that are and are not subject to genuine dispute and explain their materiality.”

Forbes v. Twp. of Lower Merion, 313 F.3d 144 (3d Cir. 2002).

        In Kopec, the Third Circuit held that “the right of an arrestee to be free from the use of

excessive force in the course of [her] handcuffing clearly was established,” and “a reasonable

officer would [know] that employing excessive force in the course of handcuffing would violate

the Fourth Amendment.” 361 F.3d at 778. Plaintiff cannot defeat Defendant’s assertion of

qualified immunity simply by showing that she was injured during the handcuffing (in accord

with the opinion of Dr. Robinson). With respect to the handcuffing itself, Plaintiff describes

Defendant as having “grabbed” her right arm “a little hard.” (D.I. 81 at 73). This amount of force

does not rise to the level of conduct that a reasonable officer would recognize as violating the

Fourth Amendment. See Harlow, 457 U.S. at 818. Plaintiff does not dispute that Defendant

Thomas followed standard police handcuffing policy. To find a clearly established constitutional

violation based on Plaintiff’s description of Defendant’s use of force would make a nullity of the

Third Circuit’s caution against “open[ing] the floodgates to a torrent of handcuff claims.” Kopec,



6
 The Court has recently reiterated the requirements of Grant and Forbes. See Williams v. City
of York, Pa., ___ F.3d ___, 2020 WL 4249437 at *1 (3d Cir. July 24, 2020).
                                               12
Case 1:16-cv-00902-RGA Document 94 Filed 08/10/20 Page 13 of 14 PageID #: 981




361 F.3d at 777. In the case at hand, Plaintiff has failed to produce sufficient evidence to create a

genuine issue of material fact as to whether the force utilized by Defendant Thomas violated a

clearly established constitutional right. Accordingly, and, in the alternative, Defendants’ motion

for summary judgment on the basis of qualified immunity is granted.

            C. State Law Battery Claim (Count II)

        Defendants request that the Court decline to exercise supplemental jurisdiction over

Plaintiff’s state law battery claim (Count II). (D.I. 80 at 13). Plaintiff agrees. (D.I. 87 at 16).

        A federal court should avoid needless adjudications of state law, both as a matter of

comity and to promote justice between the parties. Johnson v. Cullen, 925 F. Supp. 244, 252 (D.

Del. 1996). If the federal claims are dismissed prior to trial, the non-federal claims should

likewise be dismissed. See Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 788 (3d Cir. 1995);

Lewis v. J.C. Penney Co., 948 F. Supp. 367, 373 (D. Del. 1996).

        I thus decline to exercise supplemental jurisdiction over Count II of the Complaint.

            D. Respondeat Superior Claim (Count III)

        Plaintiff maintains derivative claims against the State and DSP Defendants under a

respondeat superior theory for the state law tort of battery. The threshold requirement for a

finding of liability under respondeat superior is that Defendant Thomas be found liable of the

tort of battery. Fields v. Synthetic Ropes, Inc., 215 A.2d 427, 432-33 (Del. 1965). Because I

decline to exercise supplemental jurisdiction over Plaintiff’s state law battery claim, I decline to

exercise supplemental jurisdiction over Count III as well.

        The caption on the Complaint lists suit as being brought against Defendant Thomas in his

official capacity. (D.I. 81 at 235). There are no official capacity claims, however, alleged in the

body of the Complaint. Thus, I do not think there has ever been an official capacity claim.

                                                   13
Case 1:16-cv-00902-RGA Document 94 Filed 08/10/20 Page 14 of 14 PageID #: 982




Further, Plaintiff agrees she is not asserting an official capacity claim. (D.I. 87 at 1 n.1).

Plaintiff also agrees that she is not asserting respondeat superior liability against the State or the

State Police on the basis of any constitutional claim. (Id. at n.2). Thus, I need not address

Defendants’ arguments on these topics.

           IV.   CONCLUSION

       For the foregoing reasons, I will grant Defendants’ motion for summary judgment and

dismiss the supplemental state law claims in Counts II and III. An accompanying order will be

entered.




                                                  14
